UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of earliest event reported:April 14, 2010 Commission File Number Exact name of registrant as specified in its charter, address of principal executive offices and registrant's telephone number IRS Employer Identification Number 1-8841 FPL GROUP, INC. 700 Universe Boulevard Juno Beach, Florida 33408 (561) 694-4000 59-2449419 State or other jurisdiction of incorporation or organization:Florida Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 2 - FINANCIAL INFORMATION Item 2.03Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant (a) On April 14, 2010, FPL Group Capital Inc (FPL Group Capital), a wholly-owned subsidiary of FPL Group, Inc. (FPL Group), entered into a $100 million term loan agreement.On April 19, 2010, FPL Group Capital borrowed $100 million under this term loan agreement.The loan bears interest at a variable rate and the principal is due in April 2013.The loan is guaranteed by FPL Group.The loan agreement contains default and related acceleration provisions relating to failure to make required payments, failure of FPL Group to maintain a minimum ratio of funded debt to total capitalization, certain events in bankruptcy, insolvency or reorganization relating to FPL Group Capital or FPL Group, as well as failures by FPL Group Capital and/or FPL Group to comply withother covenants and provisions applicable to FPL Group Capital and/or FPL Group under the agreement.The proceeds from the loan will be used for general corporate purposes. (b) On April 15, 2010, Central States Wind, LLC (Central States Wind), an indirect wholly-owned subsidiary of NextEra Energy Resources, LLC (NextEra Energy Resources), borrowed approximately $255 million under a limited-recourse senior secured variable rate term loan agreement.NextEra Energy Resources is an indirect wholly-owned subsidiary of FPL Group.Interest on the loan is based on the six-month London InterBank Offered Rate plus a specified margin.Principal and interest on the loan are payable semi-annually and the loan matures in January 2027.Upon funding of the loan, Central States Wind entered into several interest rate swaps to hedge against interest rate movements with respect to interest payments on the loan.Substantially all of the proceeds of the loan were used to reimburse NextEra Energy Resources, in part, for its capital contribution related to the acquisition of wind generation facilities with a generating capability totaling approximately 185 megawatts located in South Dakota, Wisconsin and Texas.The loan is secured by liens on those wind generating facilities, and certain other assets of, and the ownership interest in, Central States Wind and the entities that own the facilities, which are wholly-owned subsidiaries of Central States Wind.The loan agreement contains default and related acceleration provisions relating to the failure to make required payments or to observe other covenants in the term loan agreement and related documents, actions by Central States Wind or by other parties under specified agreements relating to the generating facilities or the term loan agreement, the termination of such specified agreements, and certain events in bankruptcy. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. FPL GROUP, INC. (Registrant) Date:April 19, 2010 CHRIS N. FROGGATT Chris N. Froggatt Vice President, Controller and Chief Accounting Officer 2
